WOODSON, J.
(dissenting)-. — I dissent from the majority opinion for the reason that the same rule of law applies to the facts of this case as if the injury had been inflicted by an automobile instead of being caused by the messenger’s body negligently coining in physical contact with the plaintiff. The messenger was performing the master’s business at the time he injured the plaintiff, and had it not been for that fact he would not have been pursuing the journey which resulted in the injury, and the mere fact that he sidestepped a few feet to gratify some personal desire does not change the rule. In that case, as in this, he would have been about the master’s business and the negligence in the one is identical with that in the other; the authorities cited abundantly so hold.